
	
		I
		111th CONGRESS
		1st Session
		H. R. 3066
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make temporary mortgage assistance loans to save the homes of
		  unemployed homeowners who are delinquent on their mortgage
		  payments.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Mortgage Assistance Loan Act
			 of 2009.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)as the economy
			 worsens and unemployment rates continue to rise, a growing number of long-time
			 homeowners are finding themselves in need of emergency short-term mortgage help
			 in the event of a job loss or other crisis;
			(2)these homeowners
			 may not need or want a permanent modification of their home loans or they may
			 not qualify for government initiatives aimed principally at subprime borrowers
			 or homeowners with exotic mortgage products; and
			(3)low-interest
			 emergency mortgage loans can fill this gap in options for responsible
			 homeowners in need of help and stem the rising tide of foreclosures that has
			 depressed housing values across the United States.
			3.Temporary
			 mortgage assistance loans
			(a)AuthorityThe Secretary of Housing and Urban
			 Development (in this Act referred to as the Secretary) shall, to
			 the extent amounts are made available in advance for loans under this section,
			 make loans under this section in the form of mortgage assistance payments to
			 mortgagees of all or part of the monthly payments due under the qualified
			 mortgages of qualified homeowners who are in default on their mortgages.
			(b)Qualified
			 homeownersFor purposes of this section, the term qualified
			 homeowner means the mortgagor under a qualified mortgage or
			 mortgages—
				(1)who is 60 days or
			 more delinquent with respect to any payment due under the qualified mortgage or
			 mortgages;
				(2)who, or a member of whose household who
			 before unemployment contributed significantly to the household income—
					(A)is unemployed,
			 which unemployment renders the mortgagor temporarily unable to correct the
			 delinquency and resume full payments under the qualified mortgage or
			 mortgages;
					(B)has a reasonable
			 prospect, in the determination of the Secretary based on payment history prior
			 to such unemployment, education, or participation in worker retraining during
			 the period of such unemployment, for obtaining employment; and
					(C)who has registered
			 for and is receiving State unemployment benefits;
					(c)Qualified
			 mortgage and mortgages
				(1)Qualified
			 mortgageFor purposes of this
			 section, the term qualified mortgage means, with respect to a
			 qualified homeowner, a first mortgage that—
					(A)is secured by an
			 interest on a one- to four-unit residence that is the principal residence of
			 the qualified homeowner that is not subject to more than one other subordinate
			 mortgage; and
					(B)has an aggregate outstanding obligation
			 that, at the time of application for assistance under this section, exceeds the
			 appraised value of the residence that is subject to the mortgages.
					(2)Qualified
			 mortgagesThe term
			 qualified mortgages means, with respect to a qualified homeowner,
			 a qualified mortgage and another subordinate mortgage secured by an interest in
			 the same residence, which mortgages have an aggregate outstanding obligation
			 that, at the time of application for assistance under this section, exceeds the
			 appraised value of the residence that is subject to the mortgages.
				(d)LoansA
			 loan under this section for a qualified mortgage or mortgages of a qualified
			 homeowner shall—
				(1)be in the form of
			 monthly payments to the mortgagee or servicer of the mortgage or mortgages on
			 account of such mortgage or mortgages—
					(A)during a period
			 that ends upon the earlier of—
						(i)a
			 determination by the Secretary, pursuant to regular periodic reviews of the
			 financial circumstances of the household of the mortgagor, that because of
			 changes in such financial circumstances payments are no longer necessary;
			 or
						(ii)the
			 making of the 18th such monthly payment on behalf of the qualified
			 homeowner;
						(B)in an
			 amount—
						(i)on a
			 monthly basis, that does not exceed the amount, as determined by the Secretary,
			 that bears the same proportion to the monthly amount due under the mortgage or
			 mortgages, including principal, interest, taxes, assessments, ground rents,
			 hazard and mortgage insurance, and such other fees as the Secretary may
			 approve, as the amount of monthly income lost due to the unemployment referred
			 to in subsection (b)(2) in the mortgagor’s household bears to the amount of the
			 aggregate household income of the mortgagor before such unemployment;
			 and
						(ii)in
			 the aggregate, that does not exceed $30,000;
						(2)be secured by a
			 lien on the principal residence that is subject to the qualified mortgage or
			 mortgages and subordinate in priority to such mortgage or mortgages; and
				(3)be repayable upon
			 such terms and conditions as the Secretary shall establish, which shall provide
			 that—
					(A)the loan shall bear interest at a rate
			 determined by the Secretary, which shall not exceed 3 percent annually;
					(B)such interest
			 shall accrue from the time each monthly payment under the loan is
			 disbursed;
					(C)repayment of the
			 loan principal and interest shall not be required until the expiration of the
			 60-day period that begins upon the earlier of—
						(i)the
			 time that the mortgagor or member of the mortgagor’s household who is
			 unemployed, as referred to in subsection (b)(2), obtains employment; or
						(ii)the
			 Secretary ceases making monthly payments under the loan on behalf of the
			 qualified mortgagor.
						(e)FundingOf the funds made available to the
			 Secretary of the Treasury under title I of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5211) that remain unobligated, the Secretary of the
			 Treasury shall make available to the Secretary of Housing and Urban Development
			 such sums as may be necessary for costs (as such term is defined in section 502
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of loans under this
			 section.
			(f)RegulationsNot
			 later than the expiration of the 90-day period beginning on the date of the
			 enactment of this Act, the Secretary shall issue any regulations necessary to
			 carry out this Act.
			
